DETAILED ACTION
Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
To reduce potential confusion, in line 3, the examiner recommends replacing “each element” with --each of the sixteen elements-- so that one doesn’t question whether “each element” refers to each of the contiguous elements of claim 1, each of the sixteen elements of claim 10, or each of the contiguous and sixteen elements, which are not necessarily the same thing. 
It is also recommended that applicant then replace “the element” with --that element-- in the last line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, both instances of “the processor”.  Applicant never sets forth “a processor”.  The examiner recommends replacing “the processor” with --a processor-- in line 3.
All dependent claims are rejected for being dependent on an indefinite claim.

Terminal Disclaimer
The terminal disclaimer filed on January 14, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,387,150 and 10,423,412, and any patent granted on U.S. Patent Application No. 16,503,136 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double-patenting rejections have been overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemeier et al., U.S. Patent Application Publication No. 2012/0079253 A1 (herein referred to as Wiedemeier), in view of Codingforspeed.com, “Counting the number of Leading Zeros for a 32-bit Integer (Signed or Unsigned)”, January 23, 2014, 3 pages (herein referred to as Codingforspeed).
Referring to claim 1, Wiedemeier has taught a computer-implemented method comprising:
a) obtaining, by the processor, an instruction to be executed (see paragraph [0020] and note the VCLZ or VCTZ instruction, which is obtained for execution), the instruction having associated therewith a register to be examined (see paragraphs [0004] and [0020] and note that a register stores an input vector C) and a result location to be used for the instruction (see paragraphs [0004] and [0020] and note the instruction has an associated output location to store a result vector), the register comprising a plurality of elements (see paragraph [0020].  The register stores a vector C with multiple elements); and
b) executing, by the processor, the instruction, the executing the instruction comprising:
b1) counting a number of contiguous elements of the plurality of elements of the register having a particular value in a selected location within the contiguous elements, wherein the selected location does not comprise all locations within the contiguous elements (see paragraph [0020].  The VCLZ/VCTZ instruction, for instance, counts a number of contiguous bit elements of the vector elements that have a ‘0’ in the leading/trailing location within the group of bit elements.  For instance, for a vector element having the value 01010100, assuming VCTZ counts zeros from the right end and VCLZ counts zeros from the left end, ; and
b2) placing the count in the result location (see paragraph [0020]).
b3) Wiedemeier has not taught wherein all other locations within the contiguous elements, other than the selected location of each element within the contiguous elements, are ignored for the counting.  However, Codingforspeed has taught two ways to perform counting of leading zeros, one of which ignoring everything after the first ‘1’ bit is encountered.  See the algorithms on pages 1 and 3, each of which is a variation of counting including the ignoring.  The examiner notes that counting trailing zeros would include substantially similar ignoring.  Codingforspeed states that while this may be a brute-force strategy, it is actually intuitive and fast compared to another example algorithm shown at the top of page 2.  Additionally, it works for any size input value.  One of ordinary skill in the art would have recognized that any algorithm to count zeros can be employed, as long as the final count is correct.  In this case, to count in a fast, intuitive, and flexible way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiedemeier such that all other locations within the contiguous elements, other than the selected location of each element within the contiguous elements, are ignored for the counting.
Referring to claim 2, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the executing further comprises determining whether leading elements of the register or trailing elements of the register are to be counted, and wherein the counting comprises counting the number of contiguous leading elements of the register or the number of contiguous trailing elements of the register based on the determining (see paragraph [0020].  Either leading or trailing zeros will be counted as a result of a determination).
Referring to claim 3, Wiedemeier, as modified, has taught the computer-implemented method of claim 2, wherein the instruction includes an operation code to define an operation to be performed in executing the instruction, and wherein the determining is based on the operation code or another field of the instruction (see paragraph [0020].  The opcode (VCLZ or VCTZ) dictates whether leading or trailing zeros are counted).
Referring to claim 7, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the selected location consists of a least significant bit of an element (this is situationally inherent.  Assume every element ends in a ‘1’.  When counting zeros from the right end based on the teachings of Codingforspeed, the selected location is just the least significant bit, all resulting counts would be 0, and every other location in the elements would be ignored for the counting).
Referring to claim 8, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the particular value comprises zero (see paragraph [0020]).
Referring to claim 9, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the register comprises a vector register having a wide layout ("wide" is subjective.  Anything having more than one value may be considered wide.  Thus, a vector register in Wiedemeier is wide).  
Referring to claim 11, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the count indicates a location within the register having a specific condition (the count indicates a zero (or non-zero condition)).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemeier in view Codingforspeed and the examiner’s taking of Official Notice.
Referring to claim 4, Wiedemeier, as modified, has taught the computer-implemented method of claim 1.  Wiedemeier has further taught that different operand bit lengths can be easily handled, but does not teach wherein a size of an element of the plurality of elements is indicated by a field of the instruction, the size to be used in determining the selected location.  However, it is known in the art for a vector instruction to specify the vector element size to increase flexibility by allowing the system to operate on values of multiple sizes depending on need.  Clearly, as the size of the elements changes, so do the selected locations in the overall vector.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiedemeier such that a size of an element of the plurality of elements is indicated by a field of the instruction, the size to be used in determining the selected location.
Referring to claim 5, Wiedemeier, as modified, has taught the computer-implemented method of claim 4, wherein the field of the instruction comprises an operation code of the instruction used to define an operation to be performed in executing the instruction or another field of the instruction (this is inherent.  An opcode or another field covers every possible field in an instruction.  Some field must indicate size and thus, it must be one of these fields that indicates size).
Referring to claim 6, Wiedemeier, as modified, has taught the computer-implemented method of claim 5, but has not taught wherein the other field of the instruction comprises a mask field, the mask field configured to indicate a plurality of selectable sizes for the plurality of elements of the register.  However, the examiner asserts that it is well known in the the other field of the instruction comprises a mask field, the mask field configured to indicate a plurality of selectable sizes for the plurality of elements of the register.  The examiner notes that naming the field “mask”, while also not claiming any masking functionality, is not a patentable distinction.  This field in Wiedemeier may be called a mask field.  Further, since a size is specified, so too is size of the data to not be compared after a ‘1’ is detected.  For instance, with 8-bit elements, if there is only one leading/trailing ‘0’, then six of the bits are never even considered (these six bits are masked from comparison).  However, with 16-bit elements, if there is only one leading/trailing ‘0’, then fourteen of the bits are never even considered.
Referring to claim 10, Wiedemeier, as modified, has taught the computer-implemented method of claim 9, wherein the selected location of each element is a least significant bit of the eight bits of the element (this is situationally inherent.  Assume every element ends in a ‘1’.  When counting zeros from the right end based on the teachings of Codingforspeed, the selected location is just the least significant bit, all resulting counts would be 0, and every other location in the elements would be ignored for the counting).  Wiedemeier has not taught wherein the wide layout comprises 128 bits, the vector register has sixteen elements, each element of the sixteen elements having eight bits.  However, such a vector is known in the art and is one of multiple formats that gives the programmer/system more functionality.  The examiner notes that the size of any particular component/field is not a patentable distinction.  And, the zero count the wide layout comprises 128 bits, the vector register has sixteen elements, each element of the sixteen elements having eight bits.

Response to Arguments
On page 5 of applicant’s response, applicant notes that “the other” was not changed to
--said another-- since “the other” is properly tied to the previous “another”.
As this issue is more of a preference issue as opposed to a clarity/grammatical issue, the objection has been withdrawn.

On page 6 of applicant’s response, applicant argues that Gopal compares an entire element.
The examiner agrees and notes that the claims, as amended, overcome Gopal.  Specifically, in Gopal, all counted elements within the contiguous elements have a value in a specific location.  However, the entirety of each of these counted elements is compared to a reference element.  Now, applicant claims that the selected locations do not include all locations within the contiguous elements.  As such, this would require Gopal to omit looking at some locations within the counted elements, which is not taught.  In Gopal, if an element is counted, it has been looked at in its entirety.

On page 7 of applicant’s response, applicant argues that there is no counting a number of contiguous elements of the plurality of elements of the register.
The examiner respectfully disagrees.  It appears that applicant means for the contiguous elements to be something other than bit elements counted by Wiedemeier.  That is, assume an example input vector register C in Wiedemeier with the following contents:

11010100
11100000
00011101
00110010


	Here we have a register with a plurality of elements (e.g. four 1-byte elements).  The VCTZ instruction, which counts trailing zeros, will count a number of contiguous 1-bit elements in each 1-byte element that have a ‘0’ in a selected location (starting from the right end).  As discussed in the rejections above, once the first ‘1’ is reached, the counting stops and the counts are output to a result location, which would look as follows after execution (the numbers appear in base 10 for simplicity):

2
5
0
1


As such, for the leftmost byte, the selected location is the rightmost two (or three) bits, depending on interpretation (or more broadly the right end), and the two zeros of the eight contiguous bits in that byte are counted.  The selected location does not comprise all eight bits and all locations other than those in the selected location are ignored (e.g. none of the ones or remaining zeros are counted).

On page 7 of applicant’s response, applicant argues that any output of this instruction is put into a separate register, noting that paragraph [0004] of Wiedemeier has taught two input register sand a third register for output.
The examiner notes that paragraph [0004] states that “many” instructions use two input registers and one output register.  For instance, a vector AND (FIG.1B) uses such registers.  However, FIG.2 shows a multiple accumulate instruction that uses three input registers.  Thus, not every instruction must have the two-input, one-output format.  In paragraph [0020], VCLZ and VCTZ only take in input register C.  There is no second input register.  Input register C would include data as shown in one of the input registers in FIG.2, i.e., input register C would include N data items.  Then, for each data item, a count of the leading/trailing zeros is performed.  Those counts are then individually stored in respective fields of an output register, as shown in the example above.  It appears that one difference between Wiedemeier and the current invention is that the invention (not yet claimed) writes only a single count to the result location.  In Wiedemeier, for N elements in the input register, N counts are stored in the result location.  Thus, applicant may want to consider limiting the claim to storing only one count.  The examiner cannot say whether this would be an allowable feature at this time, as other art may need to be considered. 

On pages 7-8 of applicant’s response, applicant inadequately traverses the Official Notice, omitting an explanation as to why the noticed feature, i.e., a vector instruction that operates on different size data elements, is not well known in the art.  As such, no documentary evidence is provided at this time.  See MPEP 2144.03(C).  The examiner maintains that such is well known in the art and is capable of instant or unquestionable demonstration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  As explained in previous Office Action, the rejection based on Wiedemeier was unnecessary due to a full rejection being made under Gopal.  The examiner made an abbreviated rejection, given time constraints, based on Wiedemeier, simply to inform applicant of additional relevant prior art in an attempt to expedite prosecution.  Now that Gopal has been overcome, the examiner has focused full attention on Wiedemeier and made adjustments where necessary.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David J. Huisman/Primary Examiner, Art Unit 2183